1. In a criminal prosecution where a general demurrer to the indictment was overruled and the case proceeded to verdict and judgment in favor of the State, and the motion for new trial was overruled and that judgment was assigned as error in the bill of exceptions, the ruling on the demurrer can not be reviewed by this court, since exceptions to the ruling were not preserved by the filing of exceptions pendente lite and the ruling was made more than twenty days before the suing out of the bill of exceptions. White Sewing Machine Co. v.  Horkan, 7 Ga. App. 283 (66 S.E. 811); Farmers Oil Co.
v. Southern Refining Co., 10 Ga. App. 415 (3) (73 S.E. 350); Connor v. Hodges, 7 Ga. App. 153 (5) (66 S.E. 546); Tompkins v. American Land Co., 139 Ga. 377 (3) (77 S.E. 623); Benford v. State, 18 Ga. App. 14 (4) (88 S.E. 747); Bryant v. State, 65 Ga. App. 523 (16 S.E.2d 241); Code, § 6-903. Under the foregoing ruling and the facts of this case, the ruling on the demurrer can not be reviewed.
2. The assignment of error on the judgment overruling the motion for new trial, not having been argued or insisted on in the brief of counsel for the plaintiff in error, is treated as abandoned.
The judgment is affirmed. MacIntyre and Gardner, JJ.,concur.
                        DECIDED OCTOBER 7, 1941.